Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered. 
The status of the 04/19/2021 claims, is as follows: Claims 1 and 21 have been amended; Claims 6-12 have been withdrawn; Claims 2, 13-15, 17-18, 20, and 22 have been canceled; Claim 23 has been added; and Claims 1, 3-12, 16, 19, 21, and 23 are pending.

Response to Amendment
With respect to rejection 112a: since claim 20 has been canceled, therefore the rejection 112a is withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Applicant Robert Scott on 08/23/2021. The application has been amended as follows: 
1. (Currently Amended) A solder processing device which includes: 
a tubular iron tip that can be heated and that is extended vertically; 
a solder piece supply portion that includes one or more cutter blades that cut wire solder to produce a solder piece and supplies the solder piece into the iron tip; and 
a heater unit that includes a heater block and a heater that heats the heater block, the heater block including a concave portion to which the iron tip is attached such that a solder supply hole of the heater block is connected to and communicated with a solder hole of the iron tip such that the solder piece is supplied from the solder piece supply portion to the solder hole of the iron tip via the solder supply hole of the heater block, wherein 
heat of the iron tip is used to melt the solder piece in the iron tip such that the molten solder is supplied downward, 
the iron tip includes a reception portion protruding inwardly from an inner wall of the iron tip such that the reception portion receives the supplied solder piece thereon in the iron tip, 
in a state where the solder piece is held so as to be erected on the reception portion, the supplied solder piece is brought into contact with the inner wall of the iron tip and meltedand
the heater block includes an upper surface and a lower surface opposite to each other in the vertical direction, the concave portion is recessed from the lower surface of the heater block, and an upper end of the iron tip is inserted in and attached to the concave portion in such a manner that the solder supply hole of the heater block is connected to and communicated with the solder hole of the iron tip.
23. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1, 3-12, 16, 19, and 21 are indicated because:
The prior art of record does not anticipate or render fairly obvious in combination to teach all the additional elements of the claimed invention such as “a heater unit that includes a heater block and a heater that heats the heater block, the heater block including a concave portion to which the iron tip is attached such that a solder supply hole of the heater block is connected to and communicated with a solder hole of the iron tip such that the solder piece is supplied from the solder piece supply portion to the solder hole of the iron tip via the solder supply hole of the heater block” and “the heater block includes an upper surface and a lower surface opposite to each other in the vertical direction, the concave portion is recessed from the lower surface of the heater block, and an upper end of the iron tip is inserted in and attached to the concave portion in such a manner that the solder supply hole of the heater block is connected to and communicated with the solder hole of the iron tip.” recited in Claim 1.  
Claims 6-12 are rejoined.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /PHUONG T NGUYEN/ Primary Examiner, Art Unit 3761